
	

114 S2528 IS: Lithium Battery Safety Act of 2016
U.S. Senate
2016-02-10
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		114th CONGRESS2d Session
		S. 2528
		IN THE SENATE OF THE UNITED STATES
		
			February 10, 2016
			Mr. Nelson introduced the following bill; which was read twice and referred to the Committee on Commerce, Science, and Transportation
		
		A BILL
		To promote the safe manufacture, use, and transportation of lithium batteries and cells, and for
			 other
			 purposes.
	
	
		1.Short title
 This Act may be cited as the Lithium Battery Safety Act of 2016.
		2.Restrictions on shipment of lithium batteries in air transportation
 (a)RepealSection 828 of the FAA Modernization and Reform Act of 2012 (49 U.S.C. 44701 note) and the item relating to that section in section 1(b) of that Act (126 Stat. 14) are repealed.
			(b)Review
 (1)In generalNot later than 90 days after the date of enactment of this Act, the Secretary of Transportation shall—
 (A)initiate a comprehensive review of the existing regulations under part 171–181 of title 49, Code of Federal Regulations, and any applicable regulations under title 14, Code of Federal Regulations, regarding the air transportation, including passenger-carrying and cargo aircraft, of lithium batteries and cells; and
 (B)based on the review under subparagraph (A), take any additional appropriate action to sufficiently mitigate risks posed by lithium batteries and cells to safe air transport.
 (2)ConsiderationsIn conducting the review under paragraph (1), the Secretary shall consider whether the existing regulations and the International Civil Aviation Organization’s Technical Instructions for the Safe Transport of Dangerous Goods by Air are sufficient to mitigate the safety risk posed to air transportation by carriage of lithium batteries and cells.
				3.Lithium battery safety working group
 (a)In generalNot later than 90 days after the date of enactment of this Act, the President shall establish a lithium battery safety working group to promote and coordinate efforts related to the promotion of the safe manufacture, use, and transportation of lithium batteries and cells.
			(b)Composition
 (1)In generalThe working group shall be composed of at least 1 representative from each of the following: (A)Consumer Product Safety Commission.
 (B)Department of Transportation. (C)National Institute on Standards and Technology.
 (2)Additional membersThe working group may include not more than 4 additional members with expertise in the safe manufacture, use, or transportation of lithium batteries and cells.
 (3)SubcommitteesThe President, or members of the working group, may— (A)establish working group subcommittees to focus on specific issues related to the safe manufacture, use, or transportation of lithium batteries and cells; and
 (B)include in a subcommittee the participation of nonmember stakeholders with expertise in areas that the President or members consider necessary.
 (c)ReportNot later than 1 year after the date it is established under subsection (a), the working group shall—
 (1)research— (A)additional ways to decrease the risk of fires and explosions from lithium batteries and cells;
 (B)additional ways to ensure uniform transportation requirements for both bulk and individual batteries; and
 (C)new or existing technologies that could reduce the fire and explosion risk of lithium batteries and cells; and
 (2)transmit to the Committee on Commerce, Science, and Transportation of the Senate and the Committee on Transportation and Infrastructure of the House of Representatives a report on the research under paragraph (1), including any legislative recommendations to effectuate the safety improvements described in subparagraphs (A) through (C) of that paragraph.
 (d)Exemption from FACAThe Federal Advisory Committee Act (5 U.S.C. App.) shall not apply to the working group. (e)TerminationThe working group, and any working group subcommittees, shall terminate 90 days after the date the report is transmitted under subsection (c).
